Citation Nr: 1221196	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  11-08 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased disability rating for low back disability described as degenerative changes of the lumbar spine at L5-S1, status post fusion, with residual scar, intervertebral disc syndrome, and sciatic nerve involvement, currently rated as 40 percent disabling.

2. Entitlement to an increased disability rating for tinea versicolor, currently rated as 10 percent disabling.

3. Entitlement to an initial disability rating higher than 10 percent for paresthesia of the left lower extremity.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney





ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 1988, August 1991 to December 1991, and January 1993 to January 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Muskogee, Oklahoma Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a January 2010 rating decision, the RO granted service connection for paresthesia of the left lower extremity, and assigned a disability rating of 10 percent. In a July 2010 rating decision, the RO continued the existing 40 percent rating for the service-connected low back disability and the existing 10 percent rating for tinea versicolor.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

In May 2012, prior to promulgation of a decision in the appeal for higher ratings for a low back disability, tinea versicolor, and paresthesia of the left lower extremity, the Veteran communicated that he wished to withdraw the appeal as to all issues.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).

In a May 2012 letter, the Veteran, through his representative, wrote that he wished to withdraw any and all remaining appeals. The remaining appeals included the appeal for higher ratings for low back disability, tinea versicolor, and paresthesia of the left lower extremity. The Board finds that the letter satisfies the requirements for withdrawing that appeal. Thus, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn. Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. As the appeal is dismissed, it is not necessary to discuss VA's duties to notify and assist the Veteran with respect to those claims.



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal for higher disability ratings for low back disability, tinea versicolor, and paresthesia of the left lower extremity is dismissed.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


